Citation Nr: 0525610	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958 and April 1958 to April 1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Salt Lake City, Utah, 
that denied service connection for a back condition.  A 
personal hearing was held before the undersigned Veterans Law 
Judge at the RO (i.e. a Travel Board hearing) in August 2003.   
A transcript of the hearing is of record.

In May 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  VA complied with its duties to notify and assist the 
veteran under the VCAA and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  A back disability is not shown to have been present in 
service or until many years after service, and is not 
otherwise related to service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service, nor may arthritis be presumed to have been 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. §§ 3.102, 3.159 (c)-(d) (2004).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004). 

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence needed to substantiate his claim. The veteran 
was provided with a copy of the rating decision noted above, 
a June 2002 statement of the case, supplemental statements of 
the case dated June 2002, September 2002, and May 2005 and a 
May 2004 Board remand.  In addition, he was furnished a VCAA 
letter in July 2001, as well as another letter in August 2002 
and July 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.

In addition, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  In a May 1999 letter, the RO requested that 
the veteran submit all records related to treatment for his 
claimed back condition from discharge to the present.  By 
letter dated July 2001, the veteran was requested to 
specifically identify the dates of medical treatment during 
service and the specific location of treatment for the 
condition he sought disability compensation as well as his 
rank and organization at the time of treatment. The veteran 
never provided this information. The RO has made extensive 
attempts to obtain all identified private medical records by 
the veteran.  One physician responded that that the veteran 
was not a patient at their clinic.  The veteran was notified 
of all responses.  All available records have been obtained 
and associated with the claims folder.  Thus, the Board finds 
that the aforementioned correspondences informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in substantiating his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that the veteran was informed that 
he could submit any records in his possession pertaining to 
his claim.  See 38 C.F.R. §  3.159(b) (2004).  Moreover, the 
veteran and his representative have written in numerous 
statements during the course of the appeal.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, letters from 
private doctors, and assertions made by the veteran and his 
friends in support of his claim.  In addition, the veteran 
indicated that medical records from several private 
healthcare providers were not available. Although the 
representative requested that additional attempts be made to 
develop the record, to include police and ambulance reports, 
the Board finds that further development would be futile at 
this point.  The veteran himself has attempted, with very 
limited success, to obtain records associated with this 
accident.  It is highly unlikely that such records would be 
available.  Further, he himself has conceded under oath 
during his hearing that he did not receive treatment for his 
back immediately following the incident.  Thus even if the 
records were to be located, they would establish only that an 
accident occurred, but would not shed light on whether a back 
disorder developed as a result thereof.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Given 
the fact that the original rating decision predated the VCAA, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the July 2001 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claim in January
2002.

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records reflect in a clinical 
record dated in May 1957 that the veteran was involved in an 
auto accident in which he received a bruise to his left upper 
forehead.  It was noted that the veteran was slightly 
disoriented and he could not remember anything from the time 
of the accident until he awoke in the barracks.  He was told 
to return for treatment if necessary.  The records contain no 
reference to a back injury, back complaints or treatment.  
All other service medical records are negative for an in-
service back injury.  At the time of the April 1964 discharge 
examination, the head and back were reported to be normal.

A copy of a January 9, 1964, Florida State court docket, 
shows that the veteran was found not guilty of the charge of 
failure to have a vehicle under control.  The date of the 
offense was not specified.

Billing records from Obrey Chiropractic reflect that the 
veteran received treatment from November 4, 1994 to November 
19, 1999.  There was no reference to an inservice back 
injury.

Private clinical records from Mangum Chiropractic indicate 
that the veteran received treatment from November 1994 to 
November 1999.  On November 4, 1994, the veteran completed a 
patient history questionnaire where he indicated that an 
accident/injury had occurred on November 3, 1994 at 5AM.  He 
reported a 2 day work loss.  His major complaints were sharp 
pain, lower back.  He noted the approximate date of his last 
visit to a chiropractic physician as 18 months.  Under prior 
auto accidents, the veteran left the section blank.  The 
veteran noted that he had suffered from heart trouble, 
headaches and backaches.  The date of onset was handwritten 
as "11-04-94;" however, this entry was scribbled out and 
next to it was written "unsure long time."  Mode of onset 
was handwritten "1964- picking up cement over side of 
pickup."  There was no reference to an in-service back 
injury.

May 1996 to May 1998 progress notes from J.K. Fischknecht, 
M.D., cardiologist, essentially reflect that the veteran 
reported he was able to exercise, fish and do all the things 
he wanted to do without difficulty.  There was no indication 
of an in-service back injury.

A progress record dated February 6, 1998 to June 5, 1998 from 
Dr. C. Chapman noted unrelated disorders but no indication of 
an in-service back injury.

In May 1999, the veteran filed a claim for service connection 
for back injuries due to an automobile wreck in 1963 in Key 
West, Florida.

In a July 2001 VA Form 21-4142, the veteran stated that he 
was unable to obtain private medical records from a Dr. Rice.  
The veteran stated he had been refused work because as soon 
as x-rays were taken of his lower back, he was told he could 
not be used.  He claimed that when the accident happened, he 
was slapped against the steering wheel, wrenching his back 
and dislocating it, causing a loss in vertebrae mass.

In a September 2001 VA Form 21-4142, the veteran stated that 
he was unable to obtain records from a Dr. H. Insell.

A January 2002 Timpanogos Regional Hospital radiology 
impression was degenerative disc disease most marked at C6-7, 
followed by C4-5 and 5-6.  There was no reference to an in-
service back injury. 

A January 2002 VA urgent care record reflects the veteran's 
chief complaint as back pain.  The veteran reported that he 
was in a motor vehicle accident while in service in 1963, 
where he had a lap belt and suffered severe whiplash injury.  
He had since had occasions of his neck and lumbar spine pop 
and dislocate several times per year.  He had chiropractic 
interventions most of the time.

An April 2002 Salt Lake City HCS MIRI report provided a 
clinical history of a 64 year old male with a history of a 
motor vehicle accident in 1963 with lower back 
"dislocation" who had seen chiropractors and taken 
nonsteroidal anti-inflammatory drugs for thirty years.  The 
report indicated an impression of multilevel degenerative 
disc disease.

In an August 2002 letter, the veteran stated essentially that 
while stationed in Japan from 1958 to 1960 he had two 
operations.  One of them required a saddle block in the spine 
and he believed this may have been the start of his troubles 
because these things could be very dangerous if done 
improperly, and then the automobile accident could have 
triggered the rest.  The veteran stated that he felt that his 
medical records would show that the operations were capable 
of causing some serious long term effects if done improperly.

In the veteran's August 2002 substantive appeal and 
subsequent statements, the veteran reiterated prior 
assertions including his belief that the auto accident in 
1963 was what triggered the life long pain he had to deal 
with from the prior operations.

A February 2003 VA Neurosurgery clinic record reflects the 
veteran's chief complaint was back pain starting in 1964.  
The veteran stated he worked as a carpenter.  He was involved 
in a motor vehicle accident in 1963, but he was not treated 
or diagnosed with any pathology at that time.  Assessment was 
spondylolisthesis at L5-S1 with back pain and left lower 
extremity radiculopathy. No mention was made of an in-service 
back injury.

At an August 2003 Travel Board hearing, the veteran testified 
before the undersigned about the accident that occurred on 
December 24, 1963, while he was stationed in Key West, 
Florida.  He explained that the reason that his military 
records indicated nothing was due to the fact that these 
injuries did not manifest themselves until July 1964, which 
was after he left military service.  The veteran provided a 
list of doctors, some of which he stated he could not get the 
records because they were either dead or they did not keep 
records after 10 years, but he claimed that they still 
remembered him and his conditions.  When asked to describe 
the 1963 accident, the veteran testified that he was on his 
way to work when he ran into the back of a parked car on the 
highway.  The veteran stated that he was carried by ambulance 
to the emergency clinic at Bocan Chica Naval Air Station in 
Key West Florida.  He had two stitches placed in his 
forehead, the result of hitting the steering wheel.  The 
veteran testified that he was able to exit the car under his 
own power and stood next to the car.  He testified that he 
did not begin to have back problems until 5 days later, after 
the accident occurred.  When he was checked out it was found 
that the only thing he had was a red mark across his waist 
where his seat belt was.  He went back, in about 10 or 12 
days and had the stitches removed. At that time he told a 
doctor about back pain and stiffness who advised him that the 
pain was just from the stress to the back from being held in 
the seat by the seat belt. He stated that the doctor did not 
recommend x-rays or any other treatment.  The veteran 
testified that the doctor thought at the time that it would 
resolve itself.  After a two or three week period, his back 
was okay, other than once in a while when he stood very long 
it would bother him and he would continue to use aspirin.  
When he got out of the service, his back hurt occasionally.

The veteran testified that after service, in July 1964, he 
was loading camping gear in the back of his pickup truck and 
all of a sudden something popped and snapped.  He went down 
on one knee and couldn't stand up straight.  He then went to 
a chiropractor, who was now dead and his records were not 
available.  After that, he moved around, he was in 
construction doing swimming pools, installing swimming pools.  
Once in awhile his back would go out.  He claimed that the 
first time he had an x-ray done of his back was in 1965 when 
he tried to go to work for Kaiser Aluminum in New Orleans, 
Louisiana but was told that there was too much damage done on 
his lower back and that they could not hire him.  He 
testified that he had not told them he had back problems, but 
they found it on the x-rays.  He testified that those X-rays 
were no longer available.  The veteran testified that one 
doctor at
the VA orthopedic clinic told him that he thought that his 
current back condition could have been due to the auto 
accident he had in service.  The veteran also stated that he 
thought previous back surgeries and cyst removal during 
service were possibly related to the veteran's current back 
condition.

An October 2003 VA examination report reflects that the 
claims file was reviewed and the examiner noted that the 
veteran~ s service medical records were entirely negative for 
claimed back disorders or spinal disorders.  According to the 
veteran's history, he was involved in a motor vehicle 
accident while stationed in the Florida Keys, he was treated 
in the emergency room at the Key West Naval Hospital for a 
small laceration sutured in the forehead, requiring only two 
sutures.  The veteran was unable to say whether any x-rays 
were taken.  According to the veteran's history, the low back 
pain began in June 1964 and had persisted ever since. 
Subjective complaints at the time of the examination were 
constant low back pain described as an ache with occasional 
sharp pain.  The assessment was chronic low back pain 
syndrome with MRI evidence of multilevel spondylosis and 
multilevel disk bulging disease with foraminal narrowing, 
together with Grade I spondylolisthesis.

In response to the BVA remand, the examiner indicated that 
with no supporting evidence of any low back complaints in the 
military and a negative report on the veteran's discharge 
physical examination of April 2, 1964 and no reports 
available for any treatment rendered at the naval hospital in 
Key West, Florida following the motor vehicle accident, it is 
not possible to relate whether or not the veteran's present 
problems and disability in the low back are related in any 
way to military service.  There is no history of any 
diagnosis of any arthritic changes diagnosed within one year 
of military discharge.

Several affidavits were received from family members 
reporting their recollections of the veteran's difficulties 
with his back during the years after service, the result of 
an automobile accident, and for which he sought treatment 
from numerous medical care providers.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).

The veteran maintains, in essence, that as a result of a 
motor vehicle accident in service he sustained a chronic back 
disorder.  In considering his claim, the Board has carefully 
reviewed and weighed all the evidence of record, both 
positive and negative, and concludes that there is a 
preponderance of the evidence against the claim.  There is no 
objective evidence of the December 24, 1963 accident, 
although it is clear from Florida records that the veteran 
had been charged with some type of driving violation prior to 
January 1964.  The veteran has provided detailed testimony as 
to this incident, and family members have submitted 
supporting affidavits.  It is noteworthy that none of the 
affiants actually witnessed the accident. His testimony of 
hitting his forehead on the steering wheel mirrors an earlier 
documented incident which occurred in May 1957 and the Board 
does not discount the possibility that the veteran has 
confused both events.

Assuming arguendo that the December 1963 accident occurred, 
there is no objective evidence that the veteran sustained a 
chronic back injury as a result thereof.  The service medical 
records are negative for such.  The veteran himself concedes 
that he received no medical treatment for his back, although 
he did ask a physician about back pain and stiffness 10-12 
days later.  Likewise he admits that the pain subsided within 
a few weeks.  Whether or not the accident or the back injury 
actually occurred, it is clear that no pathology of the back 
was present at the time of the discharge examination, which 
was conducted just months later, in April 1964.

The veteran has related a long history of treatment for back 
symptoms after service. Unfortunately there is no objective 
documentation of such treatment, due perhaps to the passage 
of time.  The lay affidavits submitted in this regard are 
vague as to dates and places of such treatment.  The veteran 
testified at his hearing, however, that his first treatment 
following service occurred after he developed a sudden onset 
of back pain ("all of a sudden something popped and 
snapped," see p.17 of hearing transcript) while loading 
camping gear in July 1964.  He further stated that he went 
down on one knee and couldn't straighten up.  Various other 
incidents of acute back injuries are reported in the record, 
including the reference to picking up cement over the side of 
a truck, reported in the November 1994 chiropractic records.

The private chiropractic records and other medical evidence 
do not link the development of a back disorder, first 
documented in the 1990s, to any event of military service.  
Likewise the VA examiner, who reviewed the entire claims 
file, and considered the veteran's history, found no nexus 
between his current back pathology, which includes bulging 
disc, spondylolisthesis, and multilevel and any event of 
military service.  The Board finds this opinion to be most 
probative, based as it was on a careful review of the entire 
record.

With respect to the contentions raised by the veteran and his 
family members that his low back disability is related to 
service, and to the veteran's claim that surgical procedures 
he underwent in service could have initiated back pathology, 
the Board observes that they, as laypersons, are not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the complete absence of any objective medical 
nexus evidence, showing that the veteran's current back 
condition had its onset in service or is otherwise 
attributable to service, there is no basis for granting 
service connection.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back condition.  Thus, the benefit-
of- 


the doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back condition is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


